The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 19, 28, 31, 34, 37, 41, and 45; 4, 13, 22, 39, 43, and 47; 5, 14, 23, 40, 44, and 48; 6, 15, and 24; 7, 16, and 25; and 9, 18, 27, 30, 33, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, and 20, respectively, of U.S. Patent No. 9,295,022 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Applicant Claim (see groupings above)
Patent Claims
1. (New) An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, at a first time, that a user device is located in a first wireless coverage area of an access point and is connected to a wireless network; determine a route associated with the user device; predict, based on the route, that the user device will not have access to the wireless network at a second time that is after the first time; and extend, based on the predicting and at the second time, the wireless network from the first wireless coverage area to a second wireless coverage area of the access point, wherein the second wireless coverage area is greater than the first wireless coverage area.

4, (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to extend the wireless network by changing one or more of: a direction of one or more antennas; or a transmission power of the wireless network.

5. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to send an instruction to the user device to connect to a second access point.

6. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the route by determining the route based on one or more of social media information associated with a user of the user device, calendar information associated with the user of the user device, electronic communication information associated with the user of the user device, or user preference information associated with the user of the user device.

7. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the route by receiving, via one or more of email, phone call, text message, instant message, or live chat, information indicating the route.

9. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to extend the wireless network by extending, based on routes of one or more additional user devices, the first wireless coverage area of the access point to overlap with one or more wireless coverage areas of one or more additional access points.
1. A method comprising: providing access to a wireless communications network to a user device at a first location; determining an event for a user associated with the user device based on content of communications generated from user input; predicting, by a computing device and based on the determined event, that the user device will move to a second location; determining that the user device will not have access to the wireless communications network at the second location; and providing, by the computing device, access to the wireless communications network to the user device at the second location by extending a coverage area of the wireless communications network.

2. The method of claim 1, wherein: the providing access to the wireless communications network at the first location comprises a communications access point providing, in a first wireless coverage area, access to the wireless communications network, the providing access to the wireless communications network at the second location comprises the communications access point providing, in a second wireless coverage area different from the first wireless coverage area, access to the wireless communications network, and the extending the coverage area of the wireless communications network comprises extending the first wireless coverage area to form the second wireless coverage area by changing a direction of the communications access point.

3. The method of claim 1, wherein: the access to the wireless communications network provided at the first location is provided by a first communications access point, the access to the wireless communications network provided at the second location is provided by a second communications access point different from the first communications access point, and the extending the coverage area of the wireless communications network comprises transmitting an instruction to the user device to transfer service from the first communications access point to the second communications access point.

6. The method of claim 1, wherein the content of communications generated from user input comprises content posted by the user onto a social media account of the user.

7. The method of claim 1, wherein the content of communications generated from user input comprises content on an electronic calendar of the user.

20. The method of claim 1, wherein the extending the coverage area of the wireless communications network comprises extending the coverage area of the wireless communications network by changing a power of a communications access point configured to provide access to the wireless communications network.


Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10904852 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Applicant Claim (see groupings above in rejection of claims)
Patent Claims
1. (New) An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: determine, at a first time, that a user device is located in a first wireless coverage area of an access point and is connected to a wireless network; determine a route associated with the user device; predict, based on the route, that the user device will not have access to the wireless network at a second time that is after the first time; and extend, based on the predicting and at the second time, the wireless network from the first wireless coverage area to a second wireless coverage area of the access point, wherein the second wireless coverage area is greater than the first wireless coverage area.

2. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to predict that the user device will not have access to the wireless network at the second time further based on a decrease in signal strength.

3. (New) The apparatus of claim 2, wherein: the signal strength comprises a Received Signal Strength Indication (RSSD); the instructions, when executed by the one or more processors, further cause the apparatus to determine a predicted RSSI for the user device at the second time; and the instructions, when executed by the one or more processors, cause the apparatus to extend the wireless network from the first wireless coverage area to the second wireless coverage area based on a determination that the predicted RSSI for the user device at the second time is less than a threshold RSSI.
 4, (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to extend the wireless network by changing one or more of: a direction of one or more antennas; or a transmission power of the wireless network.

5. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to send an instruction to the user device to connect to a second access point.

6. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the route by determining the route based on one or more of social media information associated with a user of the user device, calendar information associated with the user of the user device, electronic communication information associated with the user of the user device, or user preference information associated with the user of the user device.

7. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the route by receiving, via one or more of email, phone call, text message, instant message, or live chat, information indicating the route.

8. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to determine the route by determining the route based on a vector determined from a present location of the user device and a previous location of the user device.

9. (New) The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, cause the apparatus to extend the wireless network by extending, based on routes of one or more additional user devices, the first wireless coverage area of the access point to overlap with one or more wireless coverage areas of one or more additional access points.
1. A method comprising: determining, at a first time, that a user device is located in a first wireless coverage area of an access point and is connected to a wireless network; determining a route associated with the user device; predicting, based on the route, that the user device will not have access to the wireless network at a second time that is after the first time; and extending, based on the predicting and at the second time, the wireless network from the first wireless coverage area to a second wireless coverage area of the access point, wherein the second wireless coverage area is greater than the first wireless coverage area.

2. The method of claim 1, wherein the predicting that the user device will not have access to the wireless network at the second time is further based on a decrease in signal strength.

3. The method of claim 2, wherein the signal strength comprises a Received Signal Strength Indication (RSSI). 4. The method of claim 3, further comprising: determining a predicted RSSI for the user device at the second time, wherein the extending the wireless network from the first wireless coverage area to the second wireless coverage area is based on a determination that the predicted RSSI for the user device at the second time is less than a threshold RSSI.

5. The method of claim 1, wherein the extending the wireless network comprises changing a direction of one or more antennas. 7. The method of claim 1, wherein the extending the wireless network comprises changing a transmission power of the wireless network.


6. The method of claim 1, further comprising sending an instruction to the user device to connect to a second access point.


8. The method of claim 1, wherein the determining the route comprises determining the route based on one or more of social media information associated with a user of the user device, calendar information associated with the user of the user device, electronic communication information associated with the user of the user device, or user preference information associated with the user of the user device.

9. The method of claim 1, wherein the determining the route comprises receiving, via one or more of email, phone call, text message, instant message, or live chat, information indicating the route.

10. The method of claim 1, wherein the determining the route comprises determining the route based on a vector determined from a present location of the user device and a previous location of the user device.

11. The method of claim 1, wherein the extending comprises extending, based on routes of one or more additional user devices, the first wireless coverage area of the access point to overlap with one or more wireless coverage areas of one or more additional access points.


Response to Arguments
Applicant’s arguments, see remarks, filed 13 July 2022, with respect to claims 1-48 have been fully considered and are persuasive.  The 103 rejection of claims 1-48 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karaoguz et al. (US 2006/0025151 A1) - A method and system supporting handoff of a multimedia call session using background network scanning.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462